                                  Case 5:20-cv-01952-GW-KK Document 1 Filed 09/17/20 Page 1 of 11 Page ID #:1



                              1
                                  The Cardoza Law Corporation
                                  Michael F. Cardoza, Esq. (SBN: 194065)
                              2   Mike.Cardoza@cardozalawcorp.com
                              3
                                  Lauren B. Veggian, Esq. (SBN: 309929)
                                  548 Market St. #80594
                              4   San Francisco, CA 94104
                              5   Telephone: (415) 488-8041
                                  Facsimile: (415) 651-9700
                              6   Attorneys for Plaintiff,
                              7   Paviell Johnson

                              8                     UNITED STATES DISTRICT COURT
                              9                               FOR THE
                                                   CENTRAL DISTRICT OF CALIFORNIA
                          10
                                   PAVIELL JOHNSON,                        Case No.: 5:20-cv-1952
                          11
                                               Plaintiff,
THE CARDOZA LAW CORPORATION




                          12                                               COMPLAINT FOR DAMAGES
                                                                           FOR VIOLATIONS OF:
    SAN FRANCISCO, CA 94104




                                                       v.
      548 MARKET ST. #80594




                          13

                          14       GREEN DOT CORPORATION,                  THE ELECTRONIC FUND
                                                                           TRANSFER ACT, 15 U.S.C. § 1693,
                          15                   Defendant                   ET SEQ., AND NEGLIGENCE
                          16
                                                                           DEMAND FOR JURY TRIAL
                          17
                                  ///
                          18
                                  ///
                          19

                          20      ///

                          21      ///
                          22

                          23

                          24

                          25

                          26

                          27

                          28


                                  COMPLAINT FOR DAMAGES
                                  Case 5:20-cv-01952-GW-KK Document 1 Filed 09/17/20 Page 2 of 11 Page ID #:2



                              1                                          INTRODUCTION
                              2   1.   Plaintiff Paviell Johnson was waiting for her tax refund to arrive. When it did not,
                              3        she suspected that it had been stolen and notified the debit card issuer in
                              4        accordance with the law. Instead of crediting her account like they were supposed
                              5        to, and performing an investigation which would have confirmed the truth of
                              6        Plaintiff’s claims, Defendant Green Dot instead blew Plaintiff off with a few form
                              7        letter denials and left her to twist in the wind.
                              8   2.   PAVIELL JOHNSON (“Plaintiff”), by Plaintiff’s attorney, brings this action
                              9        for actual damages, statutory damages, punitive damages, injunctive relief,
                          10           restitution, attorneys fees, and costs, against GREEN DOT CORPORATION
                          11           for violations of the Electronic Fund Transfer Act, 15 U.S.C. § 1693 et seq.
                                       (hereinafter “EFTA”) and negligence.
THE CARDOZA LAW CORPORATION




                          12
    SAN FRANCISCO, CA 94104




                          13      3.   Plaintiff makes these allegations on information and belief, with the exception
      548 MARKET ST. #80594




                          14           of those allegations that pertain to the Plaintiff, or to the Plaintiff’s counsel,
                          15           which Plaintiff alleges on personal knowledge.
                          16      4.   While many violations are described below with specificity, this Complaint
                          17           alleges violations of the statutes cited in their entirety.
                          18      5.   All violations by Defendant were knowing, willful, and intentional, and
                          19           Defendant did not maintain procedures reasonably adapted to avoid any such
                          20           violations.
                          21      6.   Unless otherwise indicated, the use of a Defendant’s name in this Complaint
                          22           includes all agents, principles, managing agents, employees, officers, members,
                          23           directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
                          24           representatives, and insurers of that Defendant named.
                          25                                    JURISDICTION AND VENUE
                          26      7.   Jurisdiction of this court arises pursuant to 28 U.S.C. § 1331, which grants this
                          27           court original jurisdiction of all civil actions arising under the laws of the United
                          28


                                  COMPLAINT FOR DAMAGES                                                      PAGE 2 OF 11
                                  Case 5:20-cv-01952-GW-KK Document 1 Filed 09/17/20 Page 3 of 11 Page ID #:3



                              1         States, 15 U.S.C. § 1693 et seq., and pursuant to 28 U.S.C. § 1367 for pendent
                              2         state law claims.
                              3   8.    This action arises out of Defendant’s tortious act of negligence and violations
                              4         of the Electronic Fund Transfer Act, 15 U.S.C. § 1693 et seq. (hereinafter
                              5         “EFTA”).
                              6   9.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the acts and
                              7         transactions occurred here, Plaintiff resides here, and Defendant transacts
                              8         business here.
                              9                                           EFTA
                          10      10. The stated purpose of the Electronic Fund Transfers Act, 15 U.S.C. § 1693, et
                          11            seq. (“EFTA”), is to “provide a basic framework establishing the rights,
                                        liability, and responsibilities of participants in electronic fund transfer
THE CARDOZA LAW CORPORATION




                          12
    SAN FRANCISCO, CA 94104




                          13            systems.” 15 U.S.C. § 1693(b). EFTA’s “primary objection…is the provision
      548 MARKET ST. #80594




                          14            of individual consumer rights.” Id. Moreover, the language of EFTA indicates
                          15            that the consumer protection measures contemplated by it are aimed at
                          16            promoting disclosure, preventing fraud, and allocating liability. Id., at 1693d-
                          17            l.
                          18                                              PARTIES
                          19      11. Plaintiff is a natural person who resides in the County of San Bernardino, State
                          20            of California. Plaintiff is currently and at all times complained of, a “Person” as
                          21            that term is defined by Regulation E in 12 C.F.R. 1005.2(j).
                          22      12. Defendant Green Dot Corporation (hereinafter “Defendant Green Dot”) is a
                          23            Delaware corporation operating from a Headquarters address of 3465 East
                          24            Foothill Blvd, Pasadena, CA 91107 and is a “person” as defined by Regulation
                          25            E in 12 C.F.R. 1005.2(j). Defendant is a “Financial Institution” as that term is
                          26            defined by Regulation E in 12 C.F.R. 1005.2(i).
                          27      ///
                          28


                                  COMPLAINT FOR DAMAGES                                                     PAGE 3 OF 11
                                  Case 5:20-cv-01952-GW-KK Document 1 Filed 09/17/20 Page 4 of 11 Page ID #:4



                              1                                 FACTUAL ALLEGATIONS
                              2   13. Plaintiff is an individual residing in the County of San Bernardino in the State
                              3        of California.
                              4   14. Plaintiff is informed and believes, and thereon alleges, that at all times relevant,
                              5        Defendant conducted and continues to conduct business in the State of
                              6        California.
                              7   15. Plaintiff’s account with Defendant constitutes an “account” as defined by 15
                              8        U.S.C. § 1693a(2); and, 12 C.F.R. 1005.2(b)(1).
                              9   16. In early 2020, Plaintiff filed her personal income tax return with the expectation
                          10           that she would be receiving a tax refund. Her tax preparer told her to come to the
                          11           office to pick up that check when it was ready.
                                  17. Plaintiff kept track of her refund status via the IRS online tool “Where is my
THE CARDOZA LAW CORPORATION




                          12
    SAN FRANCISCO, CA 94104




                          13           Refund?” and on the date the money was transferred, on or about February 25,
      548 MARKET ST. #80594




                          14           2020 she drove to pick up her check.
                          15      18. Upon arrival, Plaintiff’s tax preparer told her that a Walmart Moneycard issued
                          16           by Defendant had been mailed to her home already.
                          17      19. When Plaintiff returned home on or about February 25, 2020 and did not find any
                          18           correspondence from Defendant, she suspected that her mail had been stolen.
                          19      20. On or about February 25, 2020, Plaintiff called Defendant to report that her tax
                          20           refund was missing, that someone may have stolen it and that any charges to the
                          21           card were therefore fraudulent.
                          22      21. On or about February 26, 2020, Plaintiff had a conference call with Defendant,
                          23           her tax preparer, and her tax preparer’s bank during which Defendant blamed
                          24           Plaintiff’s tax preparer for Plaintiff’s problem and hung up the phone.
                          25      22. During subsequent days, Plaintiff called Defendant hoping to find someone who
                          26           would help her recover her tax refund.
                          27      23. On one occasion, Defendant recommended that Plaintiff file a police report
                          28


                                  COMPLAINT FOR DAMAGES                                                    PAGE 4 OF 11
                                  Case 5:20-cv-01952-GW-KK Document 1 Filed 09/17/20 Page 5 of 11 Page ID #:5



                              1       regarding the theft.
                              2   24. On March 27, 2020 Plaintiff filed a Police Report with the San Bernardino County
                              3       Sheriff’s Department stating that she suspected that her mail had been stolen and
                              4       that someone had used her identity to steal all of the tax refund money on the debit
                              5       card.
                              6   25. On another occasion, Defendant told Plaintiff that someone posing as Plaintiff
                              7       had called Defendant and changed the address associated with Plaintiff’s account
                              8       to one in Los Angeles county, 150 miles from where Plaintiff lives, and that this
                              9       imposter also changed the associated PIN code.
                          10      26. Plaintiff continued to call Defendant periodically and received no new
                          11          information until, on another occasion, Defendant asked Plaintiff to send
                                      Defendant letter stating her issue and proving her identity and true address –
THE CARDOZA LAW CORPORATION




                          12
    SAN FRANCISCO, CA 94104




                          13          which Plaintiff did by combination of mailing a written letter and emailing a copy
      548 MARKET ST. #80594




                          14          of her ID and proof of her address in San Bernardino County to Defendant.
                          15      27. On March 27, 2020 Plaintiff filed a Police Report with the San Bernardino County
                          16          Sheriff’s Department stating that she suspected that her mail had been stolen and
                          17          that someone had used her identity to steal all of the tax refund money on the debit
                          18          card.
                          19      28. After filing her Police Report, Plaintiff informed Defendant of that fact and
                          20          provided both the Police Report number and the name of the officer in charge of
                          21          the police investigation.
                          22      29. On information and belief, all of the fraudulent charges to the debit card were
                          23          made in the County of Los Angeles.
                          24      30. Between February 28, 2020 and March 27, 2020, the thief consumed the entire
                          25          debit card balance of $5,048.10.
                          26      31. The abovementioned charges were unauthorized electronic fund transfers as
                          27          defined by 15 U.S.C. § 1693a(12); and, 12 C.F.R. 1005.2(m).
                          28


                                  COMPLAINT FOR DAMAGES                                                    PAGE 5 OF 11
                                  Case 5:20-cv-01952-GW-KK Document 1 Filed 09/17/20 Page 6 of 11 Page ID #:6



                              1   32. By letter dated April 6, 2020 and delivered by Defendant to Plaintiff via Email,
                              2        referencing Case Number 37530739, Defendant acknowledged Plaintiff’s
                              3        dispute, represented that Defendant had reviewed relevant information including
                              4        transaction and account activity, and told Plaintiff that there had been no error and
                              5        that Plaintiff’s claim was denied.
                              6   33. Plaintiff then called Defendant back and asked to have her case reopened.
                              7        Defendant agreed to do so and gave Plaintiff a new case number: 37936340.
                              8   34. On or about April 10, 2020, Plaintiff mailed a written dispute to Defendant
                              9        appealing Defendant’s denial of her claim due to mail theft and fraud and included
                          10           her San Bernardino County Police Report number as well as the name and phone
                          11           number of the Deputy in charge of the case along with a request to please call the
                                       Deputy to confirm her claim. In her written dispute, Plaintiff referenced “Case
THE CARDOZA LAW CORPORATION




                          12
    SAN FRANCISCO, CA 94104




                          13           #37530739 changed to 37936340” and included her personal contact details.
      548 MARKET ST. #80594




                          14      35. By letter dated April 16, 2020 and delivered by Defendant to Plaintiff via Email,
                          15           referencing Case Number 37936340, Defendant acknowledged Plaintiff’s
                          16           dispute, represented that Defendant had reviewed relevant information including
                          17           transaction and account activity, and told Plaintiff that there had been no error and
                          18           that Plaintiff’s claim was denied.
                          19      36. Plaintiff replied to this letter via Email on April 17, 2020 and again told Defendant
                          20           words to the effect of “[incorrect address] is not my address. I do not live there
                          21           somebody is responsible for give me my money back I have written you guys a
                          22           dispute letter if should have reached you by now we need to continue on with the
                          23           investigation. Thank you.”
                          24      37. By letter dated April 30, 2020 and delivered by Defendant to Plaintiff via Email,
                          25           referencing Case Number 38330515, Defendant acknowledged Plaintiff’s
                          26           dispute, represented that Defendant had reviewed relevant information including
                          27           transaction and account activity, and told Plaintiff that there had been no error and
                          28


                                  COMPLAINT FOR DAMAGES                                                      PAGE 6 OF 11
                                  Case 5:20-cv-01952-GW-KK Document 1 Filed 09/17/20 Page 7 of 11 Page ID #:7



                              1        that Plaintiff’s claim was denied.
                              2   38. Plaintiff continued to call Defendant and, on June 27, 2020, spoke to a
                              3        representative named Dan.
                              4   39. Between February 25 and June 27, 2020, Plaintiff called Defendant
                              5        approximately 20 times and on most, if not all, of those calls, reiterated the fact
                              6        that her debit card had been stolen and that any charges were fraudulent.
                              7   40. On or about June 29, 2020, Plaintiff again mailed to Defendant explaining the
                              8        details of the fraud and supplied her Police Report number as well as her personal
                              9        contact information.
                          10      41. On or about the middle of July, 2020, Defendant, by large envelope postmarked
                          11           from its Headquarters on July 10, 2020, delivered to Plaintiff by mail to her home
                                       in San Bernardino county what Defendant claimed was the entire transaction
THE CARDOZA LAW CORPORATION




                          12
    SAN FRANCISCO, CA 94104




                          13           history for the debit card. This was the first time Plaintiff had received any account
      548 MARKET ST. #80594




                          14           statements from Defendant and the first time Plaintiff had received any mail from
                          15           Defendant.
                          16      42. At no point did Defendant request additional information from Plaintiff to assist
                          17           with Defendant’s investigation.
                          18      43. On information and belief, at no point did Defendant contact the San Bernardino
                          19           Sheriff’s Department.
                          20      44. Defendant failed to provisionally re-credit Plaintiff within 10 days of Plaintiff’s
                          21           dispute.
                          22      45. Defendant never provisionally re-credited Plaintiff’s account.
                          23      46. Defendant’s form letters failed to provide an explanation regarding its decision
                          24           to reject Plaintiff’s claims.
                          25      47. Defendant’s April 6, 2020 letter identified a dispute in the amount of $5,033.04,
                          26           and not the actual amount disputed by Plaintiff which is $5,048.10.
                          27      48. Defendant’s April 30, 2020 letter identified a dispute in the amount of $4,953.07,
                          28


                                  COMPLAINT FOR DAMAGES                                                      PAGE 7 OF 11
                                  Case 5:20-cv-01952-GW-KK Document 1 Filed 09/17/20 Page 8 of 11 Page ID #:8



                              1        and not the actual amount disputed by Plaintiff which is $5,048.10.
                              2   49. Defendant did not make a good faith investigation of any the unauthorized
                              3        electronic fund transfers.
                              4   50. Defendant did not have a reasonable basis for believing that Plaintiff’s account
                              5        was not in error.
                              6   51. Defendant knowingly and willfully concluded that Plaintiff’s account was not
                              7        in error when such conclusion could not reasonably have been drawn from the
                              8        evidence available to Defendant at the time of its investigation.
                              9   52. Through this conduct, Defendant violated 15 U.S.C. § 1693f.
                          10      53. Defendant imposed liability on Plaintiff for the entirety of the disputed
                          11           transactions and fees of $5,048.10.
                                  54. Through this conduct, Defendant violated 15 U.S.C. § 1693g(a).
THE CARDOZA LAW CORPORATION




                          12
    SAN FRANCISCO, CA 94104




                          13      55. Defendant owed Plaintiff notifications regarding the limitations of her liability in
      548 MARKET ST. #80594




                          14           the event of fraud under 15 U.S.C. § 1693c(a)(1) and (2) at the time that her
                          15           account was established, but, Defendant did not provide these notices until at least
                          16           July 10, 2020.
                          17      56. Defendant knew that it had a legal duty to ensure that Plaintiff received required
                          18           notices, to conduct a reasonable investigation into her fraud claim, to
                          19           provisionally re-credit her account while it investigated and to not attempt to
                          20           break Plaintiff’s will to correct Defendant’s deficiencies by repeatedly assigning
                          21           her case new case numbers and closing them perfunctorily with nothing more than
                          22           a form notification.
                          23      57. Defendant did not comply with that duty and that failure was a direct and
                          24           proximate cause of Plaintiff’s damages.
                          25      58. Defendant’s despicable and outrageous conduct was performed knowingly,
                          26           deliberately and willfully, with reckless disregard of the probable consequences,
                          27           they were oppressive to Plaintiff, and they were malicious in that Plaintiff’s
                          28


                                  COMPLAINT FOR DAMAGES                                                     PAGE 8 OF 11
                                  Case 5:20-cv-01952-GW-KK Document 1 Filed 09/17/20 Page 9 of 11 Page ID #:9



                              1         suffering as a result of Defendant’s conduct was a virtual certainty.
                              2                                      ACTUAL DAMAGES
                              3   59. Plaintiff has suffered actual damages as a result of these illegal tactics by this
                              4         Defendant in the form of, pecuniary loss, invasion of privacy, personal
                              5         embarrassment, loss of productive time, nausea, and feelings of fear, anxiety,
                              6         hopelessness, anger, persecution, emotional distress, frustration, upset,
                              7         humiliation, and embarrassment, amongst other negative emotions, and difficulty
                              8         affording food for her six children.
                              9                     CAUSES OF ACTION CLAIMED BY PLAINTIFF
                          10                                        COUNT I
                                               VIOLATION OF THE ELECTRONIC FUNDS TRANSFER ACT
                          11                           15 U.S.C. §§ 1693, ET SEQ. (EFTA)
THE CARDOZA LAW CORPORATION




                          12      60. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
    SAN FRANCISCO, CA 94104




                          13
      548 MARKET ST. #80594




                                        as though fully stated herein.
                          14      61. The foregoing acts and omissions constitute numerous and multiple violations
                          15            of EFTA.
                          16                                              COUNT II
                                                                         NEGLIGENCE
                          17
                                  62. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          18
                                        as though fully stated herein.
                          19
                                  63. A defendant is liable for the tort of negligence when it fails to use reasonable
                          20
                                        care to prevent harm to others, and when the defendant’s actions or failure to
                          21
                                        act is a substantial factor in causing harm to the plaintiff.
                          22
                                  64. Defendant violated at least one of its general duties of care to Plaintiff when it,
                          23
                                        inter-alia, willingly harassed, lied to, and failed to make any investigation into
                          24
                                        Plaintiff’s claim of fraud and theft.
                          25
                                  65. As a direct result of Defendants’ lack of due care, Plaintiff suffered actual
                          26
                                        damages in an amount to be proven at trial.
                          27
                                  ///
                          28


                                  COMPLAINT FOR DAMAGES                                                     PAGE 9 OF 11
                                  Case 5:20-cv-01952-GW-KK Document 1 Filed 09/17/20 Page 10 of 11 Page ID #:10



                              1                                    PRAYER FOR RELIEF
                              2   WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:
                              3              a) Award of compensatory damages for losses, in an amount to be
                              4                 determined at trial, pursuant to the common law of torts against
                              5                 Defendant and for Plaintiff, and,
                              6              b) Award for interest on the amount of losses incurred at the prevailing legal
                              7                 rate against Defendant and for Plaintiff, and,
                              8              c) Award for pre-judgment interest against Defendant and for Plaintiff, and,
                              9              d) Award of exemplary and punitive damages, in an amount to be
                          10                    determined at trial, pursuant to California Civil Code § 3924 against
                          11                    Defendant and for Plaintiff, and,
                                             e) Award of actual damages pursuant to 15 U.S.C. § 1693m(a)(1) against
THE CARDOZA LAW CORPORATION




                          12
    SAN FRANCISCO, CA 94104




                          13                    Defendant and for Plaintiff, and,
      548 MARKET ST. #80594




                          14                 f) Award of treble damages pursuant to 15 U.S.C. § 1693f(e), against
                          15                    Defendant and for Plaintiff, and,
                          16                 g) Award of statutory damages pursuant to 15 U.S.C. § 1693m(a)(2)(A),
                          17                    against Defendant and for Plaintiff, and,
                          18                 h) Award of costs of litigation and reasonable attorney’s fees pursuant to 15
                          19                    U.S.C. § 1693m(a)(3), against Defendant and for Plaintiff, and,
                          20                 i) Award to Plaintiff of such other and further relief as may be just and
                          21                    proper, including but not limited to, restitution, declaratory and injunctive
                          22                    relief.
                          23                                  TRIAL BY JURY IS DEMANDED
                          24      66. Pursuant to the seventh amendment to the Constitution of the United States of
                          25            America, Plaintiff is entitled to, and demands, a trial by jury.
                          26      ///
                          27      ///
                          28


                                  COMPLAINT FOR DAMAGES                                                       PAGE 10 OF 11
                                  Case 5:20-cv-01952-GW-KK Document 1 Filed 09/17/20 Page 11 of 11 Page ID #:11



                              1
                                                                     THE CARDOZA LAW CORPORATION
                                  DATED: September 17, 2020          BY: /S/ MICHAEL F. CARDOZA
                              2
                                                                     MICHAEL F. CARDOZA, ESQ.
                              3                                      LAUREN B. VEGGIAN, ESQ.
                              4
                                                                     ATTORNEYS FOR PLAINTIFF,
                                                                     PAVIELL JOHNSON
                              5

                              6

                              7

                              8

                              9

                          10

                          11
THE CARDOZA LAW CORPORATION




                          12
    SAN FRANCISCO, CA 94104




                          13
      548 MARKET ST. #80594




                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28


                                  COMPLAINT FOR DAMAGES                                           PAGE 11 OF 11
